MAYHAM, P. J.
The respondents were jointly indicted for the alleged crime of removing and destroying public documents. The full text of the indictment is as follows:
“The grand jury of the comity of Albany accuse Charles F. Peck and Elbert Kogers of the crime of removing and destroying public documents, committed as follows: The said Charles F. Peck, heretofore and at the time of the commission of the acts hereafter stated, was, and now is, the commissioner of statistics of labor of the state of New York,—a public officer and a public office duly created by an act of the legislature of the state of New York,—and as such commissioner it became and was his duty to collect, assort, systematize, and present in annual reports to the legislature, statistical details relating to all departments of labor in tMs state, and especially in relation to the commercial, mdustrial, social, and sanitary conditions of -workingmen, and to the productive industries of tMs state; and that, at all the times hereafter referred to, it was the legal duty of every person, owner, operator, manager, and lessee of every mine, factory, workshop, warehouse, elevator, foundry, machine shop, and other manufacturmg establishments in the state, and of every agent and employe of such owner, operator, manager, and lessee of every such mine, factory, workshop, warehouse, elevator, foundry, macMne shop, and other manufacturing establishment, to furnish such commissioner, when requested by Mm, statistical and *578other information in their possession, or under their control, relative to the lawful duties of such commissioner, as above' set forth, and to truthfully answer questions concerning such lawful duties of the said commissioner, sent to them by said commissioner by circular. That heretofore, and in the year 1891, between the 1st day of January and the 31st day of December in said year, and the year 1892, between the 1st daj' of January and the 1st day of September in said year, the said defendant Charles F. Peck, as commissioner of statistics of labor of the state of New York, in pursuance of the duties devolved on him by law to collect, assort, and systematize statistical details relating to all departments of labor in this state, and especially in relation to the commercial, industrial, social, and sanitary condition of workingmen, and to the productive industries of the state, sent circulars to the owners, operators, managers, and lessees of the mines, factories, workshops, warehouses, elevators, foundries, machine shops, and other manufacturing establishments of this state, which said circulars did then and there contain questions asking for statistical information relating to the lawful duties of such commissioner, and relating to the details of all' departments of labor in this state, and especially in relation to the commercial, industrial, social, and sanitary condition of workingmen in this state, and to the productive industries of this state, and did at the times aforesaid receive answers to the questions contained in said circulars from the owners, operators, managers, and lessees of the mines, factories, workshops, warehouses, elevators, foundries, machine shops, and other manufacturing establishments of this state, which said answers were contained in and written on the circulars so sent out by the said Oharles F. Peck, as commissioner of statistics of labor of the state of New York, and which said answers, then and there being, were and are the statistical details relating to all departments of labor in the state of New York, and especially in relation to the commercial, industrial, social, and sanitary condition of workingmen of the state of New York, and to 'he productive industries of the state of New York, and which said circulars containing the questions aforesaid, and the answers aforesaid, were sent to and received by the said defendant Charles F. Peck as such commissioner of statistics of labor of the state of New' York, by due authority of law, at his office in the new capítol in the city of Albany, and known as the ‘Bureau of J^abor Statistics of the State of New' York,’ he, the said Charles F. Peck, being then and there a public officer of the state of New York, and received and filed and deposited by said Charles F. Peck in the office of the bureau of labor-statistics of the state of New York, at the headquarters thereof, in the new capítol, in the city of Albany, the said bureau of labor statistics being, and was then and there, a public office of the state of New York, and being then and there received, filed and deposited by due authority of law, and being and were then and there public records, books, papers, and documents of the state of New York. And the grand jury further say that the said Charles F. Peck and Elbert Rogers, on the 11th day of September, 1892, at the city of Albany, in this county, feloniously, willfully, and unlawfully did remove, mutilate, conceal, and destroy the public records, books, papers, and documents so as aforesaid filed and deposited by due authority of law, in the office of the bureau of labor statistics of the state of New York, in the new capítol, at the city of Albany, the same being then and there a public office of the state of New York, and the same being then and there filed and deposited, by due authority of law', with the commissioner of statistics of labor of the state of New York, at his office in the new capítol, in the city of Albany, he being then and there a public officer of the state of New York, and which said public records, books, papers, and documents aforesaid did then and there relate to, and were the official statistical details relating ■ to, all departments of labor in the state of New York, and especially in relation to the commercial, industrial, social, and sanitary condition of the workingmen of the state of New York, and to the productive industries of the state of New York, for the years 1890 and 1891, and were and are the official and public records, books, papers, and documents of the bureau of labor statistics of the state of New York, and the official and public records, books, papers, and documents of the people of the state of New York. And *579the grand jury aforesaid further say that the public records, books, papers, and documents aforesaid have been and are withheld by the said Charles P. Peck and Elbert Rogers, and have been and were removed and mutilated by the said Charles P. Peck and Elbert Rogers, and have been destroyed by the said Charles P. Peck and Elbert Rogers, so-that the grand jury are unable to give a better description of them than as above set forth, and so that the grand jury are unable to set out in detail, and are unable to set them out in words and figures. And so the grand jury aforesaid charge and accuse the said Charles P. Pock and the said Elbert Rogers with feloniously, willfully, and unlawfully removing, mutilating, concealing, and destroying public records, books, papers, and documents, contrary to the statute in such case made and provided.
“James W. Eaton, District Attorney of the County of Albany.”
To this indictment each of the defendants demurred, as follows:
“The defendant Charles F. Peck demurs to the indictment presented herein against him, and assigns as the grounds thereof, which appear on the face thereof, to wit: First, that said indictment does not conform substantially to section 276 of the Code of Criminal Procedure; second, that more than one crime is charged in the indictment, within the meaning of section 278 of the Code of Criminal Procedure; third, that the facts stated in said indictment do not constitute a crime; fourth, that the said indictment contains matters which, if true, constitute a legal bar to the prosecution.
“Charles P. Peck, Defendant.”
The principal point raised by these demurrers, and urged on this appeal, is as to whether or not the facts charged and alleged in the indictment constitute a crime, under section 94 of the Penal Code. That section provides as follows:
“A person who willfully and unlawfully removes, mutilates, destroys, ■conceals, or obliterates a record, map, book, paper, document, or other thing filed or deposited in a public office, or with any public officer, by authority of law, is punishable by imprisonment for not more than five years, or by a fine of not more than five hundred dollars, or by both.”
The indictment in this case shows that Charles F. Peck was a public officer charged with the duty of gathering statistics of a public nature, and for a public purpose; that such statistical information was to be gathered, in part, on his application, from individuals .and corporations, on his request made to such individuals and corporations, who were by the law charged with the duty of answering truly such applications and requests, and the answers so made delivered to him as such public officer; that, in pursuance of such duty as such officer, he did make application and send circulars to the owners, operators, managers, and lessees of the persons and corporations from whom he desired, and whose duty it was to furnish, such statistical information, which circulars contained questions asking for-information; and that he received answers thereto, which answers were contained in, and written on, such circulars, .and which answers' were and are statistical details relating to the commercial, social, and sanitary conditions and the productive industries of the state; and that such answers were sent to, and received by, the defendant Charles F. Peck, as such commissioner and public officer, in the office of the bureau of labor statistics of the state of ¡New York, and filed and deposited by him in that office, at the headquarters thereof, in the new capítol, in the city of Albany. 'The indictment further charges that the defendants, Charles F. *580Peck and Elbert Rogers, on the 11th of September, 1892, at the city of Albany, in the county of Albany, feloniously, willfully, and unlawfully did remove or mutilate the public records, books, papers, and documents so filed and deposited in the office of the bureau of labor statistics; the same being then and there deposited with such commissioner by authority of law. The facts above recited are material, issuable facts, which are admitted by the demurrers. The legál conclusions sought to be drawn from these facts, which are incorporated in the indictment, are not issuable facts, and not, therefore, admitted by the demurrers. The defendants, therefore, by their demurrers'to this indictment, admit all the facts charged as facts, and say by their demurrers that, assuming their truth, they constitute no legal crime. We start then, in the investigation of this case, with the following admitted facts: (1) That defendant Peck was at the times charged in the indictment a public officer charged with the duty of gathering statistical information for public purposes; (2) that he had power and authority to compel the production to him of information, in writing, by persons and corporations, to be used by him as a public officer; (3) that he, as such public officer, issued to persons and corporations circulars containing questions relating to the statistical information which he was required, as a public officer, to collect; (4) that such circulars were answered, in writing, by the persons and corporations to whom they were addressed, and such answers, in writing, were received by him at his office or headquarters, in the new capítol of the state of New York, in the city of Albany, and were in his possession, as such officer, in his said office or headquarters; (5) that the defendant Peck and the defendant Rogers willfully and intentionally removed, mutilated, and destroyed such circulars and answers.
Upon these conceded facts the learned counsel for the defendants insists that they do not constitute a crime. We fully agree with the learned counsel for the defendants upon the proposition which he has so ably established by argument and authority,—that a criminal charge in an indictment based upon facts which do not constitute a crime is not admitted by the demurrer, and a citation of authorities here upon that subject is unnecessary. But it is urged that the papers set out or referred to in the indictment as containing statistical information, which are alleged to have been destroyed, are not such books, documents, papers, or things filed or deposited in a public office, or with a public officer, by authority of law, ás are contemplated by section 94 of the Penal Code; and upon ■this point it is urged that the statistics required to be gathered by the commissioner of labor statistics do not come within any of the papers or documents, the removal or destruction of which constitute a crime.
The office of commissioner of statistics of labor was created by. chapter 356 of the laws of 1883; and by that act, and chapter 205 of the laws of 1886, the authority to gather and tabulate star tistics was conferred upon that officer. By section 3 of that act, as amended by chapter 205 of the Laws of 1886, the commissioner was authorized to take testimony; send for persons and papers; *581examine witnesses on oath; to take depositions; and any of the persons or corporations so authorized to be examined, who shall refuse admission to said commissioner, to his or its place of business, for the purpose of inspection, or who shall, when required by him, willfully neglect or refuse to furnish to him any statistical or other information relative to his lawful duties which may be in their possession or under their control, or who shall willfully neglect or refuse, for 30 days, to answer any question or questions by circular or upon personal application, or who shall knowingly answer any such question untruthfully, shall, for every such willful neglect or refusal, be deemed guilty of a misdemeanor. The power given by this section to investigate the truth of the answer furnished to any circular issued by the commissioner, and to punish any false answer as a misdemeanor, would seem to imply a duty on the part of the commissioner to preserve the answers and statistics thus furnished; and the ample power conferred upon the commissioner to cause and compel such answers to be given and furnished to him, as a public officer, would seem to invest such documents with the attributes of “papers, documents, or other things filed or deposited in a public office by authority of law,” within the provisions of section 94 of the Penal Code. We are referred by the learned counsel for the defendants to the technical definition of the word “statistics,” as given by lexicographers; but, whatever that definition literally may be, it seems quite clear that the legislature, for the purposes of this act, has given documentary statistical information the character of a “paper deposited with a public officer by authority of law,” and that this indictment is sufficiently specific to bring these papers, so far as their description is concerned, within the rules requiring definiteness of description. The indictment both charges the crime and the act, so far as these papers are concerned, constituting it. Wood v. People, 53 N. Y. 513; People v. Dumar, 106 N. Y. 502, 13 N. E. Rep. 325.
Again, it is insisted that, as the law creating the office of commissioner of statistics of labor provided no specific place for the custody of these papers, and made no provision requiring the commissioner to file or deposit any papers, records, or documents that may come to him, he could destroy them without violating any provision of law, and that their destruction or mutilation was not a criminal offense. It must be conceded that there is great force in these suggestions, and unless the same is met and overcome by some allegation of fact in the indictment, or by some other public or general statute, then the contention of the defendants must prevail. But there is a general provision of statute under which it is claimed by the learned district attorney that these documents, which are official in their nature, must be retained or preserved, even though there is no provision for filing or depositing them in any public office by the commissioner. If the papers described in the indictment are, as we have determined, papers officially in the possession of the commissioner, and pertain to his office, then there would rest upon him at least an implied obligation to retain and deliver them to his successor in office, under the provisions of the Revised Statutes, *582although there was no .express provision of law for filing or depositing them in his office. By article 5, c. 5, tit. 6, pt. 1, Rev. St., (p. 376,1 Banks & B. 7th Ed.,) it is provided as follows:
“See. 50. Whenever any person shall be removed from office, or the term for which he has been elected or appointed shall expire, he shall, on demand, deliver over to his successor all books and papers in his custody as such officer, or in any way appertaining to his office. Every person violating this provision shall be guilty of a misdemeanor.”
Sections 51-53 provide for a summary manner of recovery of, the same by the successor in office. This provision of the Revised Statutes appears to have been repealed by article 3 of chapter 681 of the Laws of 1892, and its penal and summary provisions are therefore no longer enforceable; but I think it can hardly be maintained that the duty of an officer to deliver the books and effects of his office to his_ successor has been, by that repeal, entirely removed. The reason for the application of such a rule to cases of this character becomes apparent when it is considered that the commissioner may, at great expense to the state, collect statistical information which may not be tabulated or embraced in his report before his removal from, or the expiration of his term of, office, and by its destruction or mutilation the information gathered at the expense of the state by its agent or officer—and thus its property —would be lost to the state, if the papers in his custody could be destroyed by him. Or to test the question of the right of the commissioner to treat this information as his private property, which he might destroy at pleasure, let it be assumed that this statistical information had been obtained by a commissioner, and while in his possession, and before tabulated or digested and reported to the legislature, the commissioner should be removed from office. Could it be reasonably contended that he could withhold these statistics from his successor without subjecting himself to the provisions of section 50 of the statute above referred to, even though there was no provision of law requiring him to file the same, or deposit it in a public office? But, whether this be so or not, these papers were deposited with a public officer, within section 94 of the Penal Code. Taking this indictment as a whole, we think it alleges and charges that the defendant Peck was a public officer; that the papers referred to are official papers; that they were deposited with a public officer, and they were willfully and unlawfully mutilated, obliterated, and destroyed by the defendants; and that enough is alleged to bring the case within the provisions of section 94 of the Penal Codé. The order and judgment of the court of sessions should be reversed, and judgment given for the people, on the demurrers, with leave to the defendants to withdraw the demurrers, and plead to the merits, at the next court of sessions of Albany county, after the service of notice of this decision.
HERRICK, J.
“A person who willfully and unlawfully removes, mutilates, destroys, conceals, or obliterates a record, map, book, paper, document, or other thing filed or deposited in a public office, *583or with any public officer, by authority of law, is punishable,” etc. Section 94, Pen. Code. The indictment in this case charges the destruction of certain papers or documents by the defendants. Were they filed or deposited in a public office, or with any public officer? And, if so, were they so filed or deposited by authority of law? For, all these things are necessary to bring the case within the section quoted. That the things alleged to have been mutilated and destroyed were papers or documents is not questioned. That they were mutilated or destroyed is a question of fact, admitted by the demurrer. That the defendant Peck is the commissioner of statistics of labor is also a question of fact, admitted by the demurrer. That the commissioner of statistics of labor is a public officer, I think, will not be questioned. So that the only questions, it seems to me, left for consideration, are, were the papers or documents filed or deposited in a public office, or with any public officer? And, if so, were they filed or deposited by authority of law?
In construing a statute, meaning should be given to every wrrd; and a proper respect for the legislature, if no other reason, sin raid lead us to suppose that it has chosen the words of a statute carefully, that none have been used needlessly, and that it knew the meaning of the words used. Especially is this true of words used in penal statutes. The statute reads, “flied or deposited.” The words “filed” and “deposited” are evidently not used as synonymous, or as the equivalents of each other, but as words having a different signification. A paper is said to be filed when it is delivered to the proper officer, and by him received, to be kept on file. Bouv. Law Diet. And the derivation and meaning of the word, as defined in the dictionaries, carry with it the idea of permanent preservation,— becoming part of the permanent records of the public office where it is filed. Bap. & L. Law Diet.; Cent. Diet. “Deposit” does not carry with it the same meaning. It may or may not mean a permanent disposition of the thing placed or deposited. See Worcest. Diet.; Cent. Diet. It may mean a mere temporary disposition or placing of the thing. And, the words of the statute being coupled together —or, rather, disjoined—by the conjunction “or,” the same meaning is not to be given to each, but that meaning or signification which distinguishes it from the other, and thus each word given full force and effect. It would follow from this that the section of the Penal Code cited includes papers and documents placed in a public office, or with a public officer, not only for permanent care and preserva^ tian, but also those placed there for the time being,—for temporary use or custody.
The indictment alleges that the papers and documents in question were circulars sent by the defendant Peck, as commissioner of statistics of labor, to different persons in the state, asking certain questions of them, to which they answered,—their answers being contained and written upon the circulars sent out by him; that he received them, and deposited and filed them in the office of the bureau of labor statistics, at the headquarters thereof, in the new capitol, in the city of Albany. They were given to and received *584by Mm as a public officer. He issued the circulars in his official capacity. They were returned, with the answers, to him, as a public official. The act creating the office of commissioner of statistics of labor is entitled “An act to provide for the establishment of a bureau of labor statistics.” It provides for a commissioner, a clerk, and headquarters,—that is, a local official habitation or office for the transaction of its business,—in the new capítol, at Albany. The act could not very well go any further, and designate the room or rooms. The trustees of the capítol building do that. The head-headquarters thus provided for would, when established, be very properly and appropriately described as the office of the bureau of labor statistics, and it would be a public office; and a paper or document filed or deposited there, it seems to me, would be filed or deposited in a public office. The indictment charges that the defendant Peck, after receiving the papers or documents before described filed and deposited them in the office of the bureau of labor statis tics of the state of New York, at the headquarters thereof, in th< new capítol, in the city of Albany. In my opinion, then, the papera set forth in the indictment were deposited with a public officer .and in a public office, within the meaning of the Penal. Code. Wert they so deposited by authority of law? The papers set forth in the indictment were circulars containing questions, asking for information such as the bureau of labor statistics was authorized to col lect; and the answers thereto of the persons to whom such circulara were addressed. Chapter 205 of the laws of 1886 authorizes tht commissioner to issue circulars, and to compel answers thereto The papers in question, then, were received by the commissioner by authority of law.
In construing a penal statute, we shoúld keep in view the evil sought to be corrected. These papers contained information from which the commissioner was to make his annual report to the legislature, as provided by the law creating his office. The collection of such information, and presenting it to the public by such annual reports, was the main purpose of the creation of the bureau of labor statistics. Suppose, then, that, after great trouble and expense, this information has been collected, by letters, circulars, and answers thereto, and before he has had an opportunity to collate, digest, and tabulate it for his report, some stranger to the office mutilates or destroys it. Would not such an act come within the purview of the statute? Would it not be one of the acts sought to be-reached by the section of the Code in question? We must not inadvertently be misled, in our construction of the law, by the fact that the acts charged as a violation of it were committed by the officer with whom the papers were deposited. That makes no difference as to the law. It may make a difference as to the construction to be placed upon the act done, and have great weight in determining whether such destruction was willful and unlawful, but that is something to be determined upon the trial, from all the facts and circumstances, and it is not necessary that those facts and circumstances should be set forth in the indictment. Neither is it necessary to allege in the indictment whether the papers in question were *585destroyed before or after they had been used, tabulated, or digested, or any of the circumstances under which the papers were destroyed. Such circumstances are matters of evidence, not matters of fact necessary to be alleged in the indictment. The offense is a statutory ■one, and all that is necessary is to set forth the offense as the statute defines it. Phelps v. People, 72 N. Y. 334; People v. Conroy, 97 N. Y. 62; People v. Willett, 102 N. Y. 251, 6 N. E. Rep. 301; People v. Weldon, 111 N. Y. 569, 19 N. E. Rep. 279. The circumstances of the crime, other than those set forth in the statute, need not be •stated. People v. King, 110 N. Y. 418, 421, 422, 18 N. E. Rep. 245; People v. Giblin, 115 N. Y. 196, 21 N. E. Rep. 1062. If we assume, that under certain circumstances, it would not be unlawful for the commissioner of statistics of labor to destroy the papers in question,—a question not necessary to be passed upon now, and which, therefore, is neither affirmed or denied,—still it is not necessary for the indictment to negative the existence of such circumstances. They are matters of defense, to be established by the defendant upon the trial. Fleming v. People, 27 N. Y. 329; People v. West, 106 N. Y. 293, 12 N. E. Rep. 610; People v. Weldon, 111 N. Y. 569-574, 19 N. E. Rep. 279. The indictment sets forth the time and place of the commission of the offense, and describes the papers destroyed with reasonable certainty, and alleges the facts constituting the crime in the words of the statute, and is, I think, sufficient. It seems to me, therefore, that the papers described in the indictment were received by, and deposited with, a public officer, and were also deposited in a public office, within the meaning of the Penal Code, and that they were so received and deposited by authority of law, and that their willful and unlawful destruction is a violation of section 94 of the Penal Code. It follows, therefore, that the judgment of the court of sessions should be reversed. Let an order be entered accordingly, with leave to the defendants to plead over in such form as they may be advised.